Citation Nr: 1719523	
Decision Date: 06/01/17    Archive Date: 06/14/17

DOCKET NO.  12-09 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection, to include on a secondary basis, for peripheral neuropathy of both lower extremities.


REPRESENTATION

Veteran represented by:	William Thomas Graham, Attorney


ATTORNEY FOR THE BOARD

J. Cheng, Associate Counsel






INTRODUCTION

The Veteran had active duty service from September 1966 to November 1971.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, his current peripheral neuropathy of the lower extremities is etiologically related to his service-connected diabetes mellitus.


CONCLUSION OF LAW

The criteria to establish service connection for peripheral neuropathy of both lower extremities are met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(a) (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  Service connection may be granted for disability which is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a) (2016).  Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also service-connected.  38 C.F.R. § 3.310(a) (2016); Allen v. Brown, 7 Vet. App. 439 (1995). 

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background & Analysis

The Veteran contends that his peripheral neuropathy of his lower extremities was caused by or aggravated by his service-connected diabetes mellitus.

The Veteran was diagnosed with peripheral neuropathy of both lower extremities in 2005.  Post-service treatment records show continuous treatment for the disorder.  Therefore, he has a current disability.  

A March 2006 VA treatment record noted the Veteran had been seeing other doctors for a compensation case for injury to his right leg and that these other doctors had been asking him if he was diabetic as he had been complaining of numbness in the toes of the right foot and that there was decreased blood flow to the second toe of the right foot.  

In a February 2010 VA treatment record, the Veteran reported he had numbness of the right foot since 2004 and had started feeling numbness of the left foot two to three years prior.  The Veteran reported he had a right knee injury in 2005 at work and had arthroscopic surgery of the right knee because of a torn meniscus.  Since then he has had intermittent pain in the right knee.  The evaluating provider diagnosed type 2 diabetes mellitus with peripheral neuropathy.  

A March 2010 VA treatment record noted the Veteran had peripheral neuropathy that was fairly dense on both sides, but that it was not clear if the condition was secondary to diabetes, his Agent Orange exposure, or some combination.  The evaluating provider also noted with regard to diabetic management, that since the Veteran had been ingesting mostly fruits, vegetables, and meats, and had kept away from carbohydrates almost exclusively, the Veteran's diabetic neuropathy had quieted considerably.  

In a June 2010 VA examination report, the examiner found that the Veteran's neuropathy of the feet was not a complication of his diabetes.  The examiner's rationale was that the Veteran had multiple blood sugar testing done at the time and prior to the onset of neuropathy but that none of them showed the sugar level to be in the diabetic range until at least a year after the onset of neuropathy.  However, the examiner also noted there was diabetic neuropathy of both feet.

In an August 2010 VA examination addendum, the examiner clarified her opinion that the Veteran's neuropathy was not secondary to his diabetes.  The examiner noted the Veteran's diagnosis of neuropathy was of unknown origin and reiterated the Veteran had normal blood sugar readings prior to and after the onset of the neuropathy.  

In a March 2012 VA examination, the examiner found the Veteran did not have lower extremity diabetic peripheral neuropathy.  The examiner opined the Veteran's neuropathy was less likely than not proximately due to or the result of the Veteran's service connected diabetes mellitus.  The examiner rationale was that the Veteran's neuropathy predated his diabetes by over a year and that the Veteran did not appear to have any worsening of his symptoms since the onset of the diabetes.    

A subsequent March 2012 VA treatment record noted the Veteran's medical history was positive for diabetic neuropathy. 

Subsequent VA treatment records included continued diagnosis of mild diabetic neuropathy in both feet from 2011 to 2013.

VA treatment records on diabetic foot care also noted that his treating podiatrist assessed diabetes mellitus with neuropathy from 2013 to 2015.  

In a March 2015 private neurology treatment record, the evaluating physician noted the Veteran was seen nearly ten years ago at which point he was considered to have an idiopathic neuropathy, however he developed diabetes about a year thereafter.  The examiner noted that he also reviewed the Veteran's medical records from the VA including an allusion to diabetic neuropathy and noted that as a consequence of the neuropathy, the veteran had some disequilibrium and numbness of the lower extremities without hyperpathia.  After evaluation, the physician opined that the etiology of the Veteran's neuropathy was likely diabetic in nature as neuropathy may predate the diagnosis of diabetes, often particularly in patients in the second half of life.  As a result, the physician opined it was likely that the Veteran's peripheral neuropathy was caused by his diabetes and his neuropathy was an early indicator of his type 2 diabetes.

In a September 2015 VA examination, the examiner opined that the Veteran's peripheral neuropathy of the lower extremities was less likely than not proximately due to or the result of the Veteran's service connected diabetes mellitus.  The examiner's rationale was that the Veteran was diagnosed with peripheral neuropathy of the lower extremities prior to the diagnosis of diabetes mellitus and that the blood sugars reviewed were normal at the time of diagnosis.  The examiner also noted that evaluation by a neurologist revealed hereditary sensory motor neuropathy and possible superimposed right peroneal and tibial axonal damage, possibly due to compartment syndrome.  The examiner noted that later in 2010, the Veteran was given the diagnosis of diabetic peripheral neuropathy but indicated the symptoms were not characteristically symmetrical.  As such, the examiner stated he believed this diagnosis was made without fully reviewing the background history.

The record in this case is replete with references by the Veteran's treating clinicians to the diabetic nature of the Veteran's current peripheral neuropathy.  The March 2015 private neurologist specifically concluded that the etiology of the Veteran's neuropathy was likely diabetic in nature, and explained that neuropathy may predate the diagnosis of diabetes, often particularly in patients in the second half of life.  Although VA examiners have concluded that the peripheral neuropathy is not diabetic in nature, the primary basis for their opinions is the timing of the diagnoses of the peripheral neuropathies and diabetes.  Specifically, the examiner's opinion rely on the rationale that since the actual diagnosis of diabetes came after the diagnosis of peripheral neuropathy, then there consequently was no relationship.  The Board notes that the rationale is not entirely inadequate, as reference was also made to the Veteran's blood sugar readings around the time peripheral neuropathy was diagnosed; this could support the idea that the Veteran did not have an undiagnosed diabetes disease when the peripheral neuropathy occurred.  On the other hand, the private neurologist noted that it is not uncommon for the diabetes to be discovered after the onset of peripheral neuropathy in particular age groups such as that involved in the Veteran's case.

After evaluating the probative value of the opinions both for and against the claim, the Board is unable to assign greater probative value to any particular opinion.  The evidence in this case therefore is in equipoise.  Thus, service connection for peripheral neuropathy of the bilateral lower extremities is warranted.  


ORDER

Service connection for peripheral neuropathy of the bilateral lower extremities is granted.  



____________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


